Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election of Group I and the compound specie having the structure shown below:

    PNG
    media_image1.png
    231
    381
    media_image1.png
    Greyscale
is maintained. 

					Claim Status
Claims 1, 8 and 9 are pending. Claim 8 is withdrawn. Claims 1 and 9 are under examination in accordance to the elected. The amendment filed on 08/17/2022 in response to the Non-Final office Action of 02/17/2022 is acknowledged and has been entered.

Priority
This application is a continuation of U.S. Patent Application No. 16/026,651, filed on 
July 3, 2018, which is a continuation of U.S. Patent Application No. 15/335,971, filed on October 27, 2016, now U.S. Patent Application No. 10,040,769, which application claims the benefit of U.S. Provisional Application No. 62/246,965, filed October 27, 2015, and U.S. Provisional Application No. 62/281,990, filed January 22, 2016.

Action Summary
Claims 1 and 9 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives are withdrawn in light of the claim amendment. 
Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Van Duzer et al. (US 20120121502 A1) in view of Medori et al., in Proceedings of the National Academy of Sciences USA 82, 7716–7720 (1985) in view of d’Ydewalle et al. in Nature Medicine 17(8), 968–975 (2011) is withdrawn in light of the claim amendment. 
Claims 1 and 9 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,858,323 B2 and over claims 1-2 of U.S. Patent No. 10,040,769 are maintained, but revised and modified in light of the claim amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Van Duzer et al. (US 20120121502 A1) in view of Medori et al., in Proceedings of the National Academy of Sciences USA 82, 7716–7720 (1985) in view of d’Ydewalle et al. in Nature Medicine 17(8), 968–975 (2011).
Van Duzer et al. teaches a method of treating a disease mediated by HDAC6 in a subject comprising administering to the subject a compound of formula I: 

    PNG
    media_image2.png
    192
    301
    media_image2.png
    Greyscale
or a pharmaceutically acceptable salt, ester or prodrug thereof, see claim 64 as HDAC6 inhibitors, see Abstract, and the substituents for R2 and R1 can be C1-C12-alkoxy, see para [0051]. Moreover, Van Duzer et al. teaches compound 40 depicted below:

    PNG
    media_image3.png
    187
    402
    media_image3.png
    Greyscale
as one of the exemplified compounds of the formula (I) having an excellent IC50 for HDAC6, see pages 13, 20, and 36. Van Duzer et al. teaches compound 134 depicted below:

    PNG
    media_image4.png
    196
    357
    media_image4.png
    Greyscale
as two of exemplified compounds of the formula (I) having an excellent IC50 for HDAC6, see pages 13, 20, and 36. Van Duzer et al. also teaches Histone deacetylase is known to play an essential role in the transcriptional machinery for regulating gene expression, induce histone hyperacetylation and to affect the gene expression. Therefore, it is useful as a therapeutic or prophylactic agent for diseases caused by abnormal gene expression such as inflammatory disorders, diabetes, diabetic complications among others, see para [0010]. 
	Van Duzer et al. does not teach peripheral diabetic neuropathy. Moreover, Van Duzer et al. does not teach the elected compound:

    PNG
    media_image5.png
    148
    244
    media_image5.png
    Greyscale
. However, Van Duzer
Medori teaches impaired axonal transport in the sciatic and primary visual systems as an experimental rat model of diabetic neuropathy (i.e. a streptozotocin-induced diabetic rat model). Medori teaches both systems showed impaired transport of neurofilament subunits tubulin, actin and a 30- and 60-kDa polypeptide.  Medori teaches that transport is impaired in both central and peripheral axons of diabetic animals.  Medori teaches that the changes in axonal transport are likely to occur in other diabetic animal models and in human diabetes (Abstract, page 7716).    
d’Ydewalle teaches a transgenic mouse model of Charcot-Marie-Tooth Disease (CMT), the most common inherited disorder of the peripheral nervous system.  d’Ydewalle teaches the transgenic model is characterized by HSPB1 mutations in neurons only, wherein the expression of said mutations decreased acetylated α-tubulin abundance in peripheral nerves and induced severe axonal transport deficits.  d’Ydewalle teaches an increase in α-tubulin acetylation induced by pharmacological inhibition of histone deacetylase 6 (HDAC6) using small drug-like molecules corrected the axonal transport defects and rescued the CMT phenotype, indicating that HDAC6 plays a key part in the pathology of HSPB1-induced peripheral neuropathies.  d’Ydewalle teaches inhibition of HDAC6 may be a new therapeutic approach for peripheral neuropathies (Abstract, pages 968, 973). d’Ydewalle teaches symptomatic HSPB1-expressing mice treated with the non-specific HDAC6 inhibitor trichostatin A (TSA) or the specific HDAC6 inhibitor tubastatin A resulted in a significant increase of acetylated α-tubulin in peripheral nerves and that the HDAC6 specific inhibitor was more effective in restoring axonal transport than the nonspecific HDAC6 inhibitor (page 972, Figure 5).   
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select compound 40 as the HDAC6-specific inhibitor as taught by Van Duzer et al. and modify said compound by replacing the Hydrogen atom at the ortho position of the CF3 of the phenyl ring with a methoxy group to treat a subject having diabetic peripheral neuropathy. One would have been motivated to do so, with a reasonable expectation of success because 1) Van Duzer et al. teaches methoxy and hydrogen are replaceable, see para [0051] and also because compounds such as compound 137 similar to compound 40 bearing a methoxy group exhibits excellent HDAC6 activity, 2) Medori teaches that animal models of diabetic neuropathy are characterized by impaired axonal transport in the sciatic nervous system and 2) d’Ydewalle teaches an animal model of peripheral neuropathy is a) characterized by severe axonal transport deficits and decreased acetylated α-tubulin, b) administration of small molecule HDAC6-specific inhibitors corrected the axonal transport defects, and c) inhibition of HDAC6 may be a new therapeutic approach for peripheral neuropathies. One would reasonably expect the modified compound 40 to exhibits excellent HDAC6 activity by restoring axonal transport for successfully treating diabetic neuropathic.
As such, because diabetic neuropathy is characterized by impaired axonal transport in peripheral nerves (Medori), there would have been a reasonable expectation that administering the modified compound 40 as the HDAC6-specific inhibitor taught by Van Duzer et al. to correct said impaired transport, in a subject having diabetic neuropathy by increasing acetylated α-tubulin in peripheral nerves of said subject (d’Ydewalle).  
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that Medori does not suggest any treatment for diabetic peripheral neuropathy, let alone treatment with the HDAC6-specific inhibitor specified in the instant claims. 
Furthermore, Applicant notes that Medori teaches that slow axonal transport is associated with diabetic peripheral neuropathy (see Abstract of Medori), whereas the instant application teaches that treatment with an HDAC6-specific inhibitor restores fast axonal transport in rat models of peripheral neuropathy, thereby treating the peripheral neuropathy (see Example 4, pages 27-28 of the specification as filed). Applicant asserts that one of ordinary skill in the art would readily understand that slow axonal transport and fast axonal transport are two separate biological mechanisms related to peripheral neuropathies. As evidence of the state of the art with respect to this issue, Applicant submits Hinckelmann et al. "Releasing the brake: restoring fast axonal transport in neurodegenerative disorders," as Appendix A. Hinckelmann teaches that fast axonal transport "can be defined as the long-range directed movement of membranous organelles such as vesicles and mitochondria along microtubules," and that slow axonal transport is referred to as "the transport of soluble and cytoskeletal proteins" (see page 1, column 1 of Hinckelmann). The data presented in the instant application measures mitochondria transport along microtubules, which is an aspect of fast axonal transport (see Example 4, pages 27 and 28 of the specification as filed). As such, Applicant takes the position that there is no teaching, suggestion, or motivation by Medori to one of skill in the art that diabetic peripheral neuropathy is associated with fast axonal transport, as there is no evaluation of axonal transport of any organelles by Medori, instead Medori simply evaluated axonal transport of proteins. Accordingly, Medori certainly does not teach or suggest that treatment with an HDAC6-specific inhibitor would treat diabetic peripheral neuropathy by restoring fast axonal transport. 
In response, the Examiner finds Applicant’s argument not persuasive, Nowhere the instant specification discloses fast axonal transport. Additionally, the instant specification Figure 1B discloses Treatment with Compound 2 restores normal pattern of mitochondrial movement. The specification also discloses the animal model an STZ rat with deficit in axonal transport and axonal transport abnormality. As such, the fast-axonal transport argument appears to be the intended action of the compound. In fact, the peripheral neuropathy animal model taught by d’Ydewalle is characterized by decreased acetylated α-tubulin abundance in peripheral nerves and severe axonal transport deficits. d’Ydewalle teaches d’Ydewalle teaches an increase in α-tubulin acetylation induced by pharmacological inhibition of histone deacetylase 6 (HDAC6) using small drug-like molecules corrected the axonal transport defects and rescued the CMT phenotype, indicating that HDAC6 plays a key part in the pathology of HSPB1-induced peripheral neuropathies.  Medori teaches that transport is impaired in both central and peripheral axons of diabetic peripheral neuropathy animal model. Therefore, one would reasonably expect the modified compound 40 as and HDAC6 inhibitor to restore or correct impaired axonal transport, in a subject having diabetic neuropathy by increasing acetylated α-tubulin in peripheral nerves of said subject. Furthermore, the feature upon which applicant relies (i.e., fast axonal transport) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	The same response applies to the argument with respect to d’Ydewalle.


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,858,323 B2 and over claims 1-2 of U.S. Patent No. 10,040,769 B2 in view Van Duzer et al. (US 20120121502 A1). Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of both U.S. patents teach a method for treating diabetic peripheral neuropathy in a subject in need thereof comprising administering to the subject a therapeutically effective amount of an HDAC6-specific inhibitor that includes compound of the formula II, see all claims. 
The claims of both U.S. patents do not teach the elected compound. 
However, Van Duzer et al. teaches a method of treating a disease mediated by HDAC6 in a subject comprising administering to the subject a compound of formula I: 

    PNG
    media_image2.png
    192
    301
    media_image2.png
    Greyscale
or a pharmaceutically acceptable salt, ester or prodrug thereof, see claim 64, see Abstract, and the substituents for R2 and R1 can be C1-C12-alkoxy, see para [0051]. Moreover, Van Duzer et al. teaches compound 40 depicted below:

    PNG
    media_image3.png
    187
    402
    media_image3.png
    Greyscale

and compound 134 depicted below:

    PNG
    media_image4.png
    196
    357
    media_image4.png
    Greyscale
as two of exemplified compounds of the formula (I) having an excellent IC50 for HDAC6, see pages 13, 20, and 36. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the compound of the claims of both U.S. patents with the modified obvious version compound 40 taught by Van Duzer et al. to give the instant claims. One would have been motivated not only by the teaching of Van Duzer et al. (i.e., methoxy and hydrogen are replaceable, see para [0051]) but also because both compound 40/obvious modified compound 40 and the compound of both U.S. patent claims are HDAC6 specific inhibitor.  One would reasonably expect the substitution to be functionally equivalent. 
Applicant elects to address these grounds of rejection upon notification that all other conditions for patentability have been met and the instant claims are otherwise in condition for allowance. In response, since the claims are not in condition for allowance, the double patenting rejection is maintained. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628